19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  MILDRED MILLER, Petitioner.
No. 93-8078.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 28, 1994.

On Petition for Writ of Mandamus.
Mildred Miller, Petitioner Pro Se.
PETITION DENIED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Mildred Miller, a federal inmate, filed this mandamus petition seeking an order directing the district court to grant relief on her petition for a writ of habeas corpus under 28 U.S.C. Sec. 2241 (1988), due to the Respondent's alleged delay in answering that petition.


2
The issuance of a writ of mandamus is a drastic remedy reserved for extraordinary situations.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  This case is not appropriate for issuance of the writ.  Miller failed to show that she is entitled to the relief requested,  see In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988) (burden on petitioner to show entitlement to relief), and our independent review of the record reveals no delay in lower court proceedings.*  We therefore grant leave to proceed in forma pauperis, but deny the petition for mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 The district court granted the Respondent's request to file a belated answer less than two months ago